Citation Nr: 9932378	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  95-40 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability, to include fallen arches and plantar fasciitis.  

2.  Entitlement to service connection for calcaneal 
osteophytes.  

3.  Entitlement to an evaluation in excess of 20 percent for 
a disc bulge at C5-6, with impingement.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs






ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1990 to 
January 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May 1995 and January 1998 rating actions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Los Angeles, California.  

The Board notes that appellate review is initiated by a 
notice of disagreement (NOD) and completed by a substantive 
appeal filed after a statement of the case (SOC) is furnished 
to the veteran.  The notice of disagreement must be filed 
within one year from the date of mailing of the notice of the 
determination.  The substantive appeal must be filed within 
60 days from the date the statement of the case is mailed, or 
within the remainder of the one year period from the date of 
mailing of the notice of determination, whichever occurs 
later.  In the absence of a properly perfected appeal, the 
Board is without jurisdiction to determine the merits of the 
case.  38 U.S.C.A. § 7105; see Roy v. Brown, 5 Vet. App. 554 
(1993); 38 C.F.R. §§ 20.200, 20.302; see also Black v. Brown, 
10 279, 284 (1997).  

In light of the above, the Board observes that in the May 
1995 rating action, the RO denied the appellant's claims of 
entitlement to service connection for a bilateral hip 
condition and entitlement to service connection for bilateral 
hearing loss.  The appellant filed a NOD in June 1995 for her 
bilateral hip condition claim, and she filed a second NOD in 
September 1995 for her bilateral hearing loss claim.  A SOC 
was issued in October 1995, and in November 1995, the 
appellant submitted a substantive appeal.  However, the Board 
notes that in the appellant's substantive appeal, although 
she addressed other claims currently on appeal, she did not 
address either her claim for service connection for a 
bilateral hip condition or her claim for service connection 
for bilateral hearing loss.  See 38 C.F.R. § 20.202 (1999); 
see generally Ledford v. West, 136 F.3d 776, 779-80 (Fed. 
Cir. 1998).  Thus, in light of the foregoing, the Board 
concludes that there is no evidence of record that the 
appellant has submitted a substantive appeal in regards to 
her claim for service connection for a bilateral hip 
condition or for her claim for service connection for 
bilateral hearing loss.  Accordingly, these issues are not 
before the Board for appellate consideration.

Additionally, in regards to the appellant's claim for service 
connection for a bilateral hip condition, the Board 
recognizes that in November 1998, the RO issued a 
supplemental statement of the case (SSOC) which included the 
above claim for service connection for a hip condition.  The 
Board notes that the VA General Counsel has held that where a 
SSOC is issued in response to evidence received within the 
one year period for perfecting an appeal, the appellant has 
60 days from the issuance of the SSOC to perfect the appeal.  
VAOPGCPREC 9-97; 62 Fed. Reg. 15567 (1997).  In the instant 
case, as stated above, a SSOC was issued in November 1998.  
However, the SSOC was issued in response to a VA examination, 
which was conducted in August 1997, and that evidence was not 
received within the period for perfecting the appellant's 
appeal.  Further, no response to the SSOC was received from 
the appellant or her representative until September 1999, 
when the representative submitted a VA Form 646, Statement of 
Accredited Representative in Appealed Case.  Therefore, once 
again, the Board concludes that the appellant did not file a 
substantive appeal within the applicable time period.  
Moreover, the Board further observes that although the RO 
certified the appellant's appeal on the issue of service 
connection for a bilateral hip condition to the Board as if a 
substantive appeal had been timely filed, such action is not 
sufficient to confer or restore appellate jurisdiction that 
does not by statute or regulation exist.  38 U.S.C.A. § 7105; 
Roy v. Brown, 5 Vet. App. 554 (1993); 38 C.F.R. §§ 20.200, 
20.302.  

The issue of entitlement to an evaluation in excess of 10 
percent for tinnitus will be discussed in the REMAND portion 
of this decision.

FINDINGS OF FACT

1.  The appellant's bilateral foot disability, currently 
diagnosed as plantar fasciitis, had its onset during service.

3.  There is no competent medical evidence of a nexus between 
the appellant's current calcaneal osteophytes and her period 
of active service.  

4.  The appellant's service-connected neck disability is 
manifested by no more than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, 
a bilateral foot disability, currently diagnosed as plantar 
fasciitis, was incurred during service.  38 U.S.C.A. 
§§  1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1999).

2.  The appellant's claim for service connection for 
calcaneal osteophytes is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3.  The criteria for an evaluation in excess of 20 percent 
for a disc bulge at C5-6, with impingement, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, 4.124a, Diagnostic Codes 
5290, 5293, 8710 (1999).  








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Entitlement to service connection for 
(1) a bilateral foot disability, to 
include fallen arches and plantar 
fasciitis, and (2) calcaneal osteophytes. 

I.  Factual Background

The appellant's service medical records show that in November 
1989, the appellant underwent her enlistment examination.  At 
that time, the appellant's feet were clinically evaluated as 
normal.  The examining physician noted that the appellant's 
feet had normal arches and were asymptomatic.  The records 
also reflect that in January 1990, x-rays were taken of the 
appellant's left foot and heel.  The x-rays were interpreted 
as "negative."  

The appellant's service medical records show that in January 
1991, the appellant was treated after complaining of pain in 
her feet.  At that time, she stated that she had developed 
foot pain approximately one month ago after a 12 mile march.  
The appellant indicated that following the march, she 
developed persistent pain in the arches of her feet after 
running or prolonged standing.  The physical examination 
showed that there was tenderness over the plantar fascia of 
the left foot.  The impression was of plantar fasciitis.  The 
records further reflect that in June 1995, the appellant was 
treated after complaining of pain in the balls of her feet.  
At that time, she stated that she had had the pain for 
approximately three weeks.  The physical examination showed 
that the appellant's feet were tender.  The examining 
physician noted that there was possible pressure caused by 
the type of boots that the appellant was wearing.  The 
examiner indicated that there was no evidence of a corn.  It 
was the examiner's recommendation that the appellant be 
placed on a soft shoe profile for seven days.  The remaining 
records are negative for any complaints or findings of a 
bilateral foot disability.  The appellant's separation 
examination, dated in July 1994, shows that at that time, in 
response to the question as to whether the appellant had ever 
had or if she currently had any foot trouble, the appellant 
responded "no."  The appellant's feet were clinically 
evaluated as normal.  

In April 1995, the appellant underwent a VA examination.  At 
that time, the  examination of the appellant's feet was 
described as negative.  

A VA examination was conducted in August 1997.  At that time, 
the appellant stated that while she was in the military, she 
developed pain in her feet after long marches.  The appellant 
indicated that she had been told that she had fallen arches 
and was given inserts that she still wore.  She noted that at 
present, she had morning pain.  According to the appellant, 
she could walk for two miles, but then she would develop pain 
and start to limp.  The appellant reported that the pain did 
not stop her from her activities.  

The physical examination showed that the appellant's gait was 
physiologic.  The appellant's feet were normal in appearance, 
and there was no tenderness.  There was no loss of 
longitudinal arch, and the distal pulses were intact.  The 
examining physician noted that the appellant was not wearing 
inserts in her shoes.  An x-ray of her feet was interpreted 
as showing bilateral anterior calcaneal osteophytes.  
Following the physical examination and a review of the x-ray, 
the examiner diagnosed the appellant with calcaneal 
osteophytes and plantar fasciitis, which was resolved.  

In October 1998, the RO received outpatient treatment records 
from the VA Medical Centers (VAMC's) in Bakersfield and 
Sepulveda, from September 1995 to October 1998.  The records 
show that in September 1996, the appellant was treated after 
complaining of pain in her right foot for the past three 
days.  At that time, the physical examination showed that the 
appellant had calluses on her right foot in the fifth 
metatarsal phalangeal joint area.  There was slight 
tenderness in the lateral aspect area.  The diagnosis was of 
calluses on the right foot, with probable tendonitis.  The 
records also reflect that in August 1997, x-rays were taken 
of the appellant's feet.  The x-rays were interpreted as 
showing bilateral inferior calcaneal spurs.  

The outpatient treatment records further show that in 
February 1998, the appellant was treated after complaining of 
pain in her feet.  At that time, she gave a history of 
plantar fasciitis and calcaneal spurs.  The appellant noted 
that recent x-rays showed that she had heel spurs.  The 
physical examination showed that there was tenderness over 
the solar aspects of her feet.  The diagnoses included the 
following: (1) calcaneal spurs, bilateral, on x-ray, and (2) 
plantar fasciitis.  The examiner recommended that the 
appellant use orthotics.  The outpatient treatment records 
also reflect that in September 1998, the appellant was 
treated after complaining of foot pain.  At that time, the 
appellant stated that the pain was in both of her feet and 
that it went from her heel to her arches.  According to the 
appellant, she was a college student and she did a lot of 
walking.  The physical examination showed that the 
appellant's feet were non-tender.  The impression was of 
probable plantar fasciitis.  


II.  Analysis

The threshold question to be answered is whether the 
appellant has presented evidence sufficient to justify a 
belief by a fair and impartial individual that her claims for 
service connection for a bilateral foot disability, to 
include fallen arches and plantar fasciitis, and for service 
connection for calcaneal osteophytes, are well-grounded; that 
is, a claim which is plausible and capable of substantiation.  
See 38 U.S.C.A. § 5107(a); Chelte v. Brown, 10 Vet. App. 268, 
270 (1997) (citing Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990)).  If the claim is not well grounded, the appeal must 
fail and there is no further duty to assist in developing the 
facts pertinent to the claim.  See Epps v. Gober, 126 F.3d 
1464, 1469 (Fed.Cir. 1997).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober, 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. 3.303(b) by a (a) evidence that the 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  See Robinette v Brown, 8 Vet. 
App. 69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, if 
a condition noted during service is not noted to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(d) (1999).  

In regards to the appellant's claim of entitlement to service 
connection for a bilateral foot disability, to include fallen 
arches and plantar fasciitis, the Board concludes that the 
appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  In this regard, the Board notes that 
according to the appellant's service medical records, upon 
her enlistment examination in November 1989, the appellant's 
feet were clinically evaluated as normal.  However, the Board 
observes that during service, in January 1991, the appellant 
was diagnosed with plantar fasciitis.  Moreover, the Board 
further observes that following her separation from the 
military, the appellant received intermittent medical 
treatment for her feet at the VAMC's in Bakersfield and 
Sepulveda.  The outpatient treatment records from the above 
VAMC's reflect that in February 1998, the appellant was 
diagnosed with plantar fasciitis.  The records also show that 
in September 1998, the appellant was diagnosed with probable 
plantar fasciitis.  See Savage and Caluza, both supra.

Having found that this claim is well-grounded, the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed and no further assistance to the 
appellant is required to comply with the statutory duty to 
assist.  See 38 U.S.C.A. § 5107(a).

In the instant case, the Board recognizes that in the 
appellant's August 1997 VA examination, the appellant was 
diagnosed with plantar fasciitis which was resolved.  
However, the Board finds, for purposes of this decision, that 
the in-service diagnosis of plantar fasciitis, and the 
continuing post-service treatment for foot problems, 
including plantar fasciitis, raise a reasonable doubt as to 
the incurrence of the appellant's foot problems.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).  In resolving that 
doubt in the appellant's favor, the Board concludes that 
there is evidence sufficient to support a finding that the 
appellant's currently diagnosed plantar fasciitis had it 
onset during service.  Therefore, the Board concludes that 
service connection for a bilateral foot disability, diagnosed 
as plantar fasciitis, is warranted.

In regards to the appellant's claim of entitlement to service 
connection for calcaneal osteophytes, the Board notes that 
according to the appellant, while she was in the military, 
she developed calcaneal osteophytes.  The appellant contends, 
in essence, that her currently diagnosed calcaneal 
osteophytes are related to her period of active service.  In 
this regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, her opinion that 
her currently diagnosed calcaneal osteophytes are related to 
service is not competent evidence.  

In the instant case, the Board notes that the appellant's 
service medical records, including her July 1994 separation 
examination, are negative for any complaints or findings of 
calcaneal osteophytes.  The first medical evidence of 
calcaneal osteophytes is in August 1997, approximately two 
and a half years following the appellant's separation from 
the military.  In the appellant's August 1997 VA examination, 
an x-ray of the appellant's feet was interpreted as showing 
bilateral anterior calcaneal osteophytes.  In addition, 
outpatient treatment records from the VAMC's in Bakersfield 
and Sepulveda reflect that in February 1998, the appellant 
was diagnosed with calcaneal spurs, bilateral, on x-ray.  

While the above evidence shows that the appellant currently 
has calcaneal osteophytes, there is no competent medical 
evidence which shows that the appellant's calcaneal 
osteophytes are related to service.  As previously stated, 
there must be medical evidence showing a nexus between an in-
service injury or disease and the current disability for a 
well-grounded claim.  Therefore, as there is no competent 
medical evidence which shows that the appellant's currently 
diagnosed calcaneal osteophytes are related to service, the 
appellant's claim for service connection for calcaneal 
osteophytes must be denied.  

The Board recognizes that the claim for service connection 
for calcaneal osteophytes is being disposed of in a manner 
that differs from that used by the RO.  The RO denied the 
appellant's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  Likewise, the Board finds that the RO 
has advised the appellant of the evidence necessary to 
establish a well grounded claim.  Robinette v. Brown, supra.


B.  Entitlement to an evaluation in 
excess of 20 percent for a disc bulge at 
C5-6, with impingement.  

I.  Factual Background

The appellant's service medical records show that in August 
1994, the appellant was treated after complaining of pain in 
her neck.  At that time, she stated that in February 1993, 
she fell into a hole and subsequently developed neck pain.  
Following the appellant's physical examination, the examining 
physician stated that the exam was suggestive of 
radiculopathy at C5-6.  The service medical records further 
reflect that in October 1994, the appellant was diagnosed 
with a bulging disc at C5-6, with radiation into the upper 
extremities, bilaterally, and with nerve impingement.  

In April 1995, the appellant underwent a VA examination.  At 
that time, she gave a history of her neck injury.  The 
appellant stated that at present, she had limited movement of 
her neck, with pain, and that the pain radiated into her left 
arm and back.  According to the appellant, she was right-
handed.  Following the physical examination, the appellant 
was diagnosed with C5-6 disc herniation, secondary to a fall 
during service, with residual neurological defects and with 
motor weakness.  

A second VA examination was conducted in April 1995.  At that 
time, the appellant stated that at present, she had chronic 
neck pain which occasionally radiated into her left arm.  She 
indicated that she did not have any numbness, tingling, or 
weakness in the arm of a persistent nature.  According to the 
appellant, when the pain in her neck radiated into her arm, 
it was accompanied by tingling in the arm for a few minutes.  
She revealed that the pain also radiated down her back to her 
scapula.  The appellant indicated that she had no mid back or 
low back pain.  According to the appellant, the pain 
incapacitated her in that it hurt her.  She reported that the 
pain would come and go in spasms, and that she was currently 
receiving physical therapy.  

The physical examination showed that range of motion included 
flexion, which was to 30 degrees, extension, which was to 10 
degrees, right rotation, which was to 90 degrees, and left 
rotation, which was to 90 degrees.  There was no motor or 
sensory deficit, and strength was normal.  X-rays were 
grossly within normal limits except for perhaps slight 
narrowing of the C5-6 interspace.  Following the exam, the 
examining physician stated that the appellant had sustained a 
cervical sprain, and that at present, there was no objective 
evidence of nerve root compression.  However, according to 
the examiner, the appellant did have pain.  In regards to her 
disability, the examiner noted that it consisted entirely of 
her subjective complaints of neck pain.  The examiner stated 
that there were no objective findings, and that the pain was 
mild most of the time, and moderate occasionally.  

In a May 1995 rating action, the RO granted the appellant's 
claim of entitlement to service connection for a disc bulge 
at C5-6 with impingement.  At that time, a 10 percent 
disabling rating was assigned under Diagnostic Codes 5290 to 
5293.  

Outpatient treatment records from the VAMC's in Sepulveda and 
Bakersfield, from March 1995 to March 1996, show intermittent 
treatment for the appellant's neck disability.  The records 
reflect that in August 1994, an x-ray was taken of the 
appellant's cervical spine.  The impression was of 
degenerative disc disease.  The records further reflect that 
in December 1995, the appellant was treated after complaining 
of pain in her neck and a shooting pain from her neck to her 
right hand.  The assessment was of questionable radiculopathy 
at C5-6.  The records show that also in December 1995, the 
appellant had a Magnetic Resonance Imaging (MRI) of the 
cervical spine.  At that time, the diagnoses included the 
following: (1) focal disc protrusion centrally and right 
lateral paracentral on sagittal T2, observed at C5-6, and (2) 
pulsation artifact at the superior plate of C6 over sagittal 
T2.  According to the records, in February 1996, the 
appellant underwent an electromyography (EMG) /nerve 
conduction study.  At that time, the impression was that 
there was no evidence of acute or chronic motor radiculopathy 
of tested myotomes.  

In July 1997, the appellant underwent a VA neurological 
examination.  At that time, the appellant gave the history of 
her neck disability.  The appellant stated that at present, 
she had cervical spine pain, and episodic weakness and 
numbness.  The physical examination showed that the appellant 
had a normal gait, and there was normal tone, bulk, and 
strength of both upper extremities.  There was a decreased 
sensory perception to pin prick and light touch in the right 
medial aspect of the forearm, with mild decreased perception 
of the right arm.  The impression was of a sensory deficit in 
the right arm in the C5-6 distribution.  

In a November 1998 SSOC, the RO increased the appellant's 
rating for her service-connected disc bulge at C5-6, with 
impingement, from 10 percent to 20 percent disabling under 
Diagnostic Codes 5293 and 8710.  

In October 1998, the RO received outpatient treatment records 
from the VAMC's in Bakersfield and Sepulveda, from September 
1995 to October 1998.  The records show that in April 1996, 
the appellant underwent an EMG /nerve conduction study.  At 
that time, the results were interpreted as showing a normal 
motor and sensory conduction study of the right median and 
ulnar nerves.  The records further reflect that in May 1996, 
the appellant underwent a physical examination of her neck.  
At that time, she had a full range of motion without 
tenderness.  The impression was of C5-6 sensory neuropathy 
which was currently resolved.  


II.  Analysis

Initially, the Board finds that the appellant's claim for an 
evaluation in excess of 20 percent for a disc bulge at C5-6, 
with impingement, is well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  This finding is based in 
part on her assertion that her service-connected neck 
disability has increased in severity.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).  The Board is also 
satisfied that all relevant evidence is of record and the 
statutory duty to assist the appellant in the development of 
evidence pertinent to her claim has been met.  

The degree of impairment resulting from a disability involves 
a factual determination of its severity.  Since the 
appellant's claim relative to the neck disability has been in 
continuous appellate status since service connection was 
granted for the disorder in May 1995 and the initial 
disability rating was assigned, the Board's inquiry must be 
upon all medical and lay evidence of record reflecting the 
severity of her disability since the submission of her claim.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  Regulations require that 
where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

As previously stated, the appellant's service-connected neck 
disability has been assigned a 20 percent disabling rating 
under Diagnostic Codes 5293 and 8710. Diagnostic Code 5293 
provides for the evaluation of intervertebral disc syndrome. 
Under Diagnostic Code 5293, a 20 percent rating is warranted 
for mild intervertebral disc syndrome with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome evidenced by recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1999).

Diagnostic Code 8710 relates to the upper radicular group 
(fifth and sixth cervicals).  Under Diagnostic Code 8710, a 
20 percent rating is warranted for mild incomplete paralysis 
of all shoulder and elbow movement lost or severely affected, 
hand and wrist movements not affected.  A 30 percent rating 
is warranted for moderate incomplete paralysis of the minor 
extremity, and a 40 percent rating is warranted for moderate 
incomplete paralysis of the major extremity.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8710 (1999).  

The Board notes that the appellant's service-connected neck 
disability may also be rated under Diagnostic Code 5290.  
Under Diagnostic Code 5290, a 20 percent evaluation is 
warranted for moderate limitation of motion of the cervical 
spine.  A 30 percent rating is warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5290 (1999).

To summarize, the appellant maintains that her current rating 
is not high enough for the amount of disability that her 
service-connected neck disability causes her.  The appellant 
contends, in essence, that she has chronic neck pain, and 
episodic weakness and numbness.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In the instant case, the Board is of the opinion that an 
evaluation in excess of 20 percent for the appellant's disc 
bulge at C5-6, with impingement, is not warranted.  The Board 
observes that upon a review of the record, in the appellant's 
April 1995 VA examination, the examining physician stated 
that there was no objective evidence of nerve root 
compression.  In addition, in regards to the appellant's 
disability, the examiner noted that it consisted entirely of 
her subjective complaints of neck pain, and that there were 
no objective findings.  According to the examiner, the 
appellant's pain was mild most of the time, and moderate 
occasionally.  The Board further notes that the outpatient 
treatment records from the VAMC's in Sepulveda and 
Bakersfield show that in February 1996, the results of the 
appellant's EMG/nerve conduction study were interpreted as 
showing no evidence of acute or chronic motor radiculopathy 
of tested myotomes.  The records also reflect that in April 
1996, the results of the appellant's EMG/nerve conduction 
study were interpreted as showing a normal motor and sensory 
conduction study of the right median and ulnar nerves.  
According to the records, in May 1996, the appellant was 
diagnosed with C5-6 sensory neuropathy which was currently 
resolved.  However, the Board notes that in the appellant's 
most recent VA examination, the appellant was diagnosed with 
a sensory deficit in the right arm in C5-6 distribution.  

In regards to range of motion, the Board observes that in the 
appellant's April 1995 VA examination, the physical 
examination showed that range of motion included flexion, 
which was to 30 degrees, extension, which was to 10 degrees, 
right rotation, which was to 90 degrees, and left rotation, 
which was to 90 degrees.  Moreover, outpatient treatment 
records from the VAMC's in Sepulveda and Bakersfield show 
that in May 1996, the appellant underwent a physical 
examination of her neck.  At that time, she had a full range 
of motion without tenderness.  Therefore, in light of the 
above, an evaluation in excess of 20 percent cannot be 
assigned under Diagnostic Code 5293, as there is no evidence 
of severe intervertebral disc syndrome evidenced by recurring 
attacks with intermittent relief.  In addition, an evaluation 
in excess of 20 percent is also not warranted under 
Diagnostic Code 8710, as there is no evidence of moderate 
incomplete paralysis.  Furthermore, limitation of motion of 
the cervical spine does not warrant a higher evaluation under 
Diagnostic Code 5290, as there is no evidence of severe 
limitation of motion.  Accordingly, it is the Board's 
determination that the evidence of record is against an 
evaluation in excess of the currently assigned 20 percent for 
the appellant's service-connected disc bulge at C5-6, with 
impingement.  See generally DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45.

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The medical findings on 
examination are of greater probative value than the veteran's 
statements regarding the severity of her disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim for an evaluation 
in excess of 20 percent for a disc bulge at C5-6, with 
impingement. 


ORDER

Service connection for a bilateral foot disability, currently 
diagnosed as plantar fasciitis, is granted.

Service connection for calcaneal osteophytes is denied.  

An evaluation in excess of 20 percent for a disc bulge at C5-
6, with impingement, is denied.  


REMAND

The Board notes that in regards to the appellant's claim of 
entitlement to an evaluation in excess of 10 percent for 
tinnitus, in a May 1995 rating decision, the RO granted the 
appellant's claim for service connection for tinnitus.  At 
that time, the RO assigned a 10 percent disabling rating 
under Diagnostic Code 6260.  In June 1995, the appellant 
submitted VA Form 21-4138, Statement in Support of Claim.  At 
that time, she specifically stated that she disagreed with 
the 10 percent disabling rating that had been assigned for 
her service-connected tinnitus.  Thus, the RO should have 
construed the appellant's correspondence as a timely NOD 
because said correspondence was filed within one year from 
the date of mailing of the May 1995 rating decision assigning 
a 10 percent disabling rating for the appellant's service-
connected tinnitus, which thereby, would have triggered the 
RO's responsibility to furnish the appellant with a SOC. 38 
U.S.C.A. § 7105(b)(1), (2) (West 1991 & Supp. 1997).  See 
Tomlin v. Brown, 5 Vet. App. 355, 357 (1993).  The RO failed 
to do so, creating a procedural defect which requires a 
remand of the above claim under 38 C.F.R. § 19.9 (1999).  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

Pursuant to the provisions of 38 C.F.R. § 19.9 (amended 
effective October 8, 1997), "[I]f further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case to the agency of 
original jurisdiction for the necessary action.  (Emphasis 
added).  Accordingly, if a claim has been placed in appellate 
status by the filing of an NOD, the Board must remand the 
claim to the RO for preparation of a SOC as to that claim.  
Godfrey, supra; see also Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) (Pursuant to 38 U.S.C.§ (a), (d)(1), (3), an NOD 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
(VA Form 1-9 Appeal) after a SOC is issued by VA); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). Under such 
circumstances, however, the appeal will be returned to the 
Board following the issuance of the SOC only if it is 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
supra.  

In view of the foregoing, the Board determines that further 
development is required before final action may be taken on 
the appellant's claims of entitlement to service connection 
for a bilateral foot disability, to include fallen arches and 
plantar fasciitis, and entitlement to an evaluation in excess 
of 10 percent for tinnitus.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

The appellant should be issued a SOC on 
the issue of entitlement to an evaluation 
in excess of 10 percent for tinnitus.  In 
addition, the appellant should be 
apprised of her right to submit a 
substantive appeal and to have her claim 
reviewed by the Board.  

The appeal as to the claim of entitlement to an evaluation in 
excess of 10 percent for tinnitus will be returned to the 
Board following the issuance of the SOC only if it is 
perfected by the filing of a timely substantive appeal.  The 
purpose of this REMAND is to afford the appellant due process 
of law in regards to her claim. 

In regards to her claim for service connection for a 
bilateral foot disability, if the benefit sought on appeal 
remains denied, the appellant and her representative should 
be furnished a supplemental statement of the case and the 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals







